DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diffusive component” (see claims 1 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: there is no clear description of “a diffusive component” as cited in claims 1 and 9.  It appears that the Applicant might be referring to the “component” cited in page 5, paragraph 0030, lines 9-10 of the original disclosure.  The Applicant is respectfully requested to use the same terminology throughout the entire application to avoid inconsistencies.
Appropriate correction is required.

Claim Objections
Claims 1 and 3-9 are objected to because of the following informalities:  
Regarding claims 1 and 9, the original disclosure failed to describe “a diffusive component”.  Page 5, paragraph 0030, lines 9-10 of the original specification only discloses “a component” that diffuses the fluorescent light and the nonconverted light.  The Applicant is respectfully requested to use the same terminology throughout the entire application to avoid inconsistencies.
Claims 3-8 fall with parent claim 1.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot in view of new grounds of objection.  Applicant's amendment necessitated the new grounds of objection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurata et al. (US Pub. No. 2020/0285138 A1) discloses a light source apparatus including a red LD array that emits light in a red bandwidth, a blue LD array that emits light in a blue bandwidth, and a light combining part that includes a transmissive region and a reflecting region, the transmissive region transmitting the light emitted from the red LD array therethrough, the reflecting region reflecting the light emitted from the blue LD array.
This application is in condition for allowance except for the following formal matters: 
a.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diffusive component” (see claims 1 and 9) must be shown or the feature(s) canceled from the claim(s).  
b.	The disclosure is objected to because of the following informalities: there is no clear description of “a diffusive component” as cited in claims 1 and 9.  It appears that the Applicant might be referring to the “component” cited in page 5, paragraph 0030, lines 9-10 of the original disclosure.  The Applicant is respectfully requested to use the same terminology throughout the entire application to avoid inconsistencies.
c.	Claims 1 and 9 are objected because the original disclosure failed to describe “a diffusive component”.  Page 5, paragraph 0030, lines 9-10 of the original specification only discloses “a component” that diffuses the fluorescent light and the nonconverted light.  The Applicant is respectfully requested to use the same terminology throughout the entire application to avoid inconsistencies.  Claims 3-8 fall with parent claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
06/27/2022